Citation Nr: 1001696	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  02-03 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for multiple basal cell 
carcinomas. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from November 1968 to 
August 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
service connection for multiple basal cell carcinomas as a 
result of exposure to herbicides.

In August 2006 and June 2008, the Board remanded this matter 
to the RO to afford due process and for other development.  
Following its completion of the Board's requested actions, 
the RO continued the denial of the Veteran's claim (as 
reflected in a September 2009 supplemental statement of the 
case  and returned this matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran served in the Republic of Vietnam while on 
active duty; therefore, exposure to an herbicide agent is 
presumed.

3.  Multiple basal cell carcinomas are shown as likely as not 
to be related to events, disease, or injury during military 
service.


CONCLUSION OF LAW

Multiple basal cell carcinomas were incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
this claim is necessary at the present time.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

Chloracne or other acneform disease consistent with chloracne 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2009).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2009).

Factual Background and Analysis

The Veteran contends that he developed a skin condition as a 
result of an in-service event, including as a result of 
herbicide exposure.  Having carefully considered the claim in 
light of the record and the applicable law, the Board finds 
that the evidence is in equipoise and the claim will be 
allowed.

In this case, service medical records are negative for 
complaints, treatment, or diagnoses for a skin disability.  
The Veteran's July 1972 separation examination revealed a 
normal clinical evaluation of the skin.  In the associated 
July 1972 Report of Medical History, the Veteran denied any 
history of skin diseases.  Service personnel records show he 
served in the Republic of Vietnam from April 1969 to April 
1970, and his military occupational specialty was ground 
radio operator .

During his VA examination in September 1990 the Veteran 
denied having developed any skin problems during service, but 
reported that in 1985, he developed a spot on his left chest 
and was subsequently provided a diagnosis of basal cell 
carcinoma.  The examiner noted the Veteran was concerned 
about having been exposed to Agent Orange, but that there 
were no acneform lesions or comedones. The diagnosis was 
status post excision of basal cell carcinomas.  It was noted 
that the Veteran had sustained a lot of sun damage to the 
skin but that it was also conceivable that Agent Orange may 
have acted as a tumor promoter in the development of his 
basal cell carcinomas.  

In an October 2001 VA examination report, the Veteran 
reported a history of at least seven basal cell carcinomas, 
all above the waist.  He also reported growing up in Rhode 
Island, playing in the sun as a child including on the beach 
without sun protection, and that currently when he went to 
the beach he wore sunscreen.  After an examination, the 
physician noted no awareness of a connection between Agent 
Orange exposure and basal cell carcinomas.  There was no 
evidence of chloracne.  The physician also noted that the 
Veteran had sun exposure during his service and continued to 
have sun exposure today.  

In a July 2005 private physician's statement, N. K., D.O., 
stated that it was his medical opinion that based on the 
medical literature and the Veteran's exposure to herbicide 
agents that his various skin cancers were directly related to 
his exposure to Agent Orange. 

In an April 2007 VA examination report, the Veteran reported 
usual sun exposure as a child, and denied any recreational 
sun exposure as a teenager and currently.  The examiner noted 
previous reports that the Veteran had sun exposure while in 
the service for approximately 10 hours a day without any sun 
protection.  The Veteran also stated that there was no family 
history of skin cancer, including melanomas.  Upon 
examination, the nurse practioner noted reviewing literature 
to determine if Agent Orange exposure correlated with the 
development of skin cancers in both non-melanotic skin 
cancer, as well as melanoma.  She indicated that there was no 
correlation found in the literature.  In an April 2007 
addendum the nurse practioner clarified that it was not as 
least as likely as not that the Veteran's skin cancers were 
caused from his exposure to Agent Orange. 

In a private physician's statement dated in February 2008, N. 
K., D.O., stated that after reviewing numerous articles, 
studies, and abstracts it was his medical opinion that the 
Veteran's heavy exposure to Agent Orange contributed to his 
increased risk of these cancers. 

In a September 2008 VA examination report, the Veteran 
reported that while in Vietnam he had extensive exposure to 
Agent Orange and to extensive sunburns.  The examiner noted 
an extensive skin cancer history which started in the late 
1980s and has been a continuous, chronic problem with the 
latest skin cancer on the eyebrow and on the mid-lower back 
within the last six months.  Following an examination, the 
physician diagnosed multiple skin cancers including basal 
cell carcinomas, squamous cell carcinomas, and melanomas 
diagnosed since the 1980s with multiple excisions and 
residual scars.  The physician noted that these were most 
likely service-connected secondary to extensive sun exposure 
and Agent Orange and pesticides.  In an April 2009 addendum, 
the physician specifically stated that skin cancers in the 
Veteran were more likely than not to be service-connected due 
to environmental heat and sun exposure which would induce the 
development of skin cancers even years after exposure. 

VA progress notes dated from February 1990 to March 2009 show 
extensive treatment for skin disabilities including basil 
cell carcinoma, actinic keratosis, and melanoma. 

Analysis

Exposure to Agent Orange is conceded, as service personnel 
records show that the Veteran served in the Republic of 
Vietnam during active service.  In this case, the Veteran's 
diagnosed skin disabilities are not classified as one of the 
enumerated diseases associated with Agent Orange exposure 
under 38 C.F.R. § 3.309(e) (2009).  Objective medical 
findings also do not indicate that the Veteran has chloracne 
or any other acneform disease consistent with chloracne.  
Consequently, the Veteran's claim must be denied on this 
basis.  

However, the regulations governing presumptive service 
connection for Agent Orange do not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  The 
Board will proceed to evaluate the Veteran's claim under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303.

In view of the totality of the evidence, including the 
Veteran's documented chronic skin disabilities, his exposure 
to sun and herbicide agents while in service in Vietnam, and 
positive correlation between service and these disabilities 
by the VA and private physicians, the Board finds that the 
Veteran's skin disabilities are as likely as not a result of 
active service.  Although the April 2007 VA nurse practioner 
disagreed with the connection between the Veteran's skin 
disabilities and exposure to Agent Orange or sun while in 
Vietnam, the July 2005 private physician and September 2008 
VA dermatologist affirmed the diagnosis of skin disabilities 
as due to exposure to sun and environmental heat during 
service and cited medical literature which is included in the 
claims file.  Consequently, the Board finds that the evidence 
of record is at least in equipoise, and therefore, affording 
the Veteran the benefit of the doubt, service connection for 
multiple basal cell carcinomas is warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for multiple basal cell 
carcinomas is allowed. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


